Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 as filed on 6/26/2020 are currently pending and considered below.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Claims 1-15 are within the four statutory categories. 

Step 2A of the Alice/Mayo Test - Prong One
Claim 1, which is a representative claim for all claims 1-15, recites: A system comprising: 
a database adapted to store a plurality of sets of data relating to clinical trials of a plurality of drugs; 
an analytics engine adapted to determine, for a particular one of the plurality of drugs, a likelihood that the clinical trial associated with the particular drug and a particular indication will be successful; and
identify, to an entity, a measure of the likelihood.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity.” For example, a medical professional may follow rules or instructions to match patients to clinicians. 
Independent claims 8 and 15 contain nearly identical limitations, and are similarly rejected. Dependent claims 2-7 and 9-14 include other limitations, but these only serves to further limit the abstract idea, and are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1. For example, claims 2-7 and 9-14 only serve to further limit the abstract idea.

Step 2A of the Alice/Mayo Test - Prong Two
A system comprising: 
a database adapted to store a plurality of sets of data relating to clinical trials of a plurality of drugs; 
an analytics engine adapted to determine, for a particular one of the plurality of drugs, a likelihood that the clinical trial associated with the particular drug and a particular indication will be successful; and
an interface adapted to identify, to an entity, a measure of the likelihood.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. Claim 1 is not integrated into a practical application
amount to well-understood routine, and conventional activity – for example, the recitation of “store a plurality of sets of data,” which amounts to storing and retrieving information in memory, see MPEP 2106.05(d).
do not add meaning limitations– for example, the recitation of “relating to clinical trials of a plurality of drugs,” which merely links the use of the abstract idea to a particular technological environment, see MPEP 2106.05(e).
amount to mere instructions to apply an exception – for example, the recitation of “a database,” (page 12, lines 9-17) “an analytics engine,” (page 11, line 28 to page 12 line 3)  and “an interface,” (page 12, lines 4-8) which amounts to merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations. The additional elements are re-evaluated below under the significantly more analysis of step 2B:
The limitation of “a database adapted to store a plurality of sets of data relating to clinical trials of a plurality of drugs” amounts to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0142;
U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0097.
Dependent claims 2-7 and 9-14 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the “retrieve” feature of claims 5 and 12, the “input” feature of claims 6 
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of an “AI-based model” in claims 2 and 9 are considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. The prior art of record indicates that machine learning, as claimed, is well-understood, routine, conventional activity in the field (see U.S. Patent Publication No. 2008/0183454 to Barabasi at Para. 0041; and see U.S. Patent Publication No. 20190108915 to Spurlock at Para. 0053). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claims are not patent eligible.
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-15 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Independent claim 1 recites steps to “determine, for a particular one of the plurality of drugs, a likelihood that the clinical trial associated with the particular drug and a particular indication will be successful.” However, no description of how these steps are actually performed is provided in the specification. Independent claims 8 and 15 contain nearly identical limitations. 
For a computer-implemented functional claims, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied (See MPEP 2161.01(I)). In the instant application, no guidance is provided how to program a computer to take the inputs of "a plurality of sets of data relating to clinical trials of a plurality of drugs” and output “a likelihood that the clinical trial associated with the particular drug and a particular indication will be successful.” While drug developers may normally perform these 
Dependent claims 2-7 and 9-14 incorporate the deficiencies of independent claims 1 and 8, and are rejected for the same reasons.

Claim Interpretation – 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

 “an analytics engine” in claims 1 and 15;
“a component” in claim 5;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Publication No. 2009/0276287 A1 to Firouzbakht, et al. (“Firouzbakht”) in view of U.S. Patent Publication No. 2020/0042923 A1 to Zhou, et al. (“Zhou”)

Regarding claim 1, Firouzbakht discloses: 
A system comprising: (Abstract: a system for predictive analytics) 
a database (0020: memory subsystem 126) adapted to store a plurality of sets of data relating to clinical trials of a plurality of drugs; (0009: the data include key regression variable data that relates to drug clinical trial phase, compound type, and therapeutic area) 
an analytics engine (0040: predictive analytics engine 102) adapted to determine, a likelihood that the clinical trial associated with the particular drug and a particular indication will be successful; and (0040: identify key regression variables that correlate with an increased probability of obtaining eventual FDA approval, and deals with the approval of one drug compound, see para. 0025) 
an interface (0023: a user interface including output device 140) adapted to identify, to an entity, a measure of the likelihood. 1 (0026: a graphical output of the probability value corresponding to a likelihood of regulatory agency approval match)
Firouzbakht does not explicitly disclose, but Zhou teaches that it is old and well known in the art of healthcare to include evaluating a particular one of the plurality of drugs, (Zhou, 0032: the process is applied to a single drug program).
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Firouzbakht to include evaluating a particular one of the plurality of drugs, as taught by Zhou, because both Firouzbakht and Zhou deal with clinical trials, and Zhou teaches that evaluating a particular drug helps to determine the best drug to manufacture. (Zhou, 0032).

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
Firouzbakht does not explicitly disclose, but Zhou teaches that it is old and well known in the art of healthcare to include at least one AI-based model optimized to maximize the likelihood. (Zhou, 0070: the drug determining device can implement machine learning). Firouzbakht at para. 0040 teaches the analytics engine, which can maximize shareholder value by improving the likelihood of FDA approval (paras. 0084-85). 
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Firouzbakht to include at least one AI-based model, as taught by 

Regarding claim 3, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses:
Firouzbakht does not explicitly disclose, but Zhou teaches that it is old and well known in the art of healthcare to include adapted to selectively change one or more parameters of the clinical trial design to maximize the likelihood. (Zhou, 0055: each weight can be optimized, which is a form of changing a parameter, in order to maximize each likelihood function, for a drug development program (para. 0051), such as clinical trials, see para. 0050). 
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Firouzbakht to include changing parameters to maximize a likelihood, as taught by Zhou, because both Firouzbakht and Zhou deal with clinical trials, and Zhou teaches that changing weighting parameters is beneficial to modelling to maximize a likelihood reaching regulatory approval. (Zhou, 0050).

Regarding claim 4, the combination discloses each of the limitations of claim 3 as discussed above, and further discloses:
adapted to modify at least one of one or more parameters of the clinical trial design including, without limitation, a number of patients in the clinical trial, a number of arms of the clinical trial, (Zhou, Table 1: sponsor strength, count of drug programs) a number of comparators, a number of sites, and/or a number and type of endpoints in the clinical trial (Zhou, Table 1: estimated endpoint). 
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Firouzbakht to include the above variables, as taught by Zhou, 

Regarding claim 5, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the system further comprises a component adapted to retrieve data associated with the plurality of drugs and corresponding clinical trials from one or more data sources (Firouzbakht, 0008: the data collection component aggregates data for a plurality of pharmaceutical transactions).

Regarding claim 6, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the interface includes one or more input controls (Firouzbakht, 0020: various input devices 136) that permit a user to modify one or more parameters of the clinical trial associated with the particular drug, (Firouzbakht, para 0075, Table 5: showing various inputs, such as cell 8 indicating that a compound is a biologic) and responsive to the one or more modified parameters, the analytics engine being further adapted to determine, for the particular one of the plurality of drugs, a modified likelihood that the clinical trial associated with the particular drug will be successful, (Firouzbakht, para 0076, Table 6: showing the probability predictor, which is based on the input parameters in column G) and wherein the interface is adapted to identify, to an entity, a measure of the modified likelihood. (Firouzbakht, para 0076, Table 6: displaying the probability of approval, which is 49%) 

claim 7, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the system further comprises at least one user interface control (Firouzbakht, 0020: various input devices 136 associated with user interface 140) that when selected, causes the interface to modify one or more parameters of the clinical trial associated with the particular drug (Firouzbakht, para 0075, Table 5: showing various inputs, such as cell 8 indicating that a compound is a biologic).

Regarding claim 8, Firouzbakht discloses: 
A method comprising: (0008: a method for predictive analytics) 
storing, by a database, (0020: memory subsystem 126) a plurality of sets of data relating to clinical trials of a plurality of drugs; (0009: the data include key regression variable data that relates to drug clinical trial phase, compound type, and therapeutic area) 
determining, by an analytics engine, (0040: predictive analytics engine 102) for a particular one of the plurality of drugs, a likelihood that the clinical trial associated with the particular drug and a particular indication will be successful; and (0040: identify key regression variables that correlate with an increased probability of obtaining eventual FDA approval, and deals with the approval of one drug compound, see para. 0025) 
identifying via an interface (0023: a user interface including output device 140) to an entity, a measure of the determined likelihood. (0026: a graphical output of the probability value corresponding to a likelihood of regulatory agency approval match)
Firouzbakht does not explicitly disclose, but Zhou teaches that it is old and well known in the art of healthcare to include evaluating a particular one of the plurality of drugs, (Zhou, 0032: the process is applied to a single drug program).
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Firouzbakht to include evaluating a particular one of the plurality of 

Regarding claim 9, the combination discloses each of the limitations of claim 8 as discussed above, and further discloses: 
Firouzbakht does not explicitly disclose, but Zhou teaches that it is old and well known in the art of healthcare to include an act of maximizing the likelihood using at least one AI-based model. (Zhou, 0070: the drug determining device can implement machine learning). Firouzbakht at para. 0040 teaches the analytics engine, which can maximize shareholder value by improving the likelihood of FDA approval (paras. 0084-85). 
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Firouzbakht to include at least one AI-based model, as taught by Zhou, because both Firouzbakht and Zhou deal with clinical trials, and Zhou teaches that AI, such as machine learning processes, are beneficial for prediction of success probability and time to success. (Zhou, 0070).

Regarding claim 10, the combination discloses each of the limitations of claim 9 as discussed above, and further discloses: 
Firouzbakht does not explicitly disclose, but Zhou teaches that it is old and well known in the art of healthcare to include an act of selectively changing one or more parameters of the clinical trial design to maximize the likelihood. (Zhou, 0055: each weight can be optimized, which is a form of changing a parameter, in order to maximize each likelihood function, for a drug development program (para. 0051), such as clinical trials, see para. 0050). 
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Firouzbakht to include changing parameters to maximize a likelihood, 

Regarding claim 11, the combination discloses each of the limitations of claim 10 as discussed above, and further discloses:
an act of modifying at least one of one or more parameters of the clinical trial design including, without limitation, a number of patients in the clinical trial, a number of arms of the clinical trial, (Zhou, Table 1: sponsor strength, count of drug programs) a number of comparators, a number of sites, and/or a number and type of endpoints in the clinical trial. (Zhou, Table 1: estimated endpoint).
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Firouzbakht to include the above variables, as taught by Zhou, because both Firouzbakht and Zhou deal with clinical trials, and Zhou teaches that using regulatory data including traits to describe the drug development program assists is predictive modeling. (Zhou, 0035).

Regarding claim 12, the combination discloses each of the limitations of claim 8 as discussed above, and further discloses: 
an act of retrieving data associated with the plurality of drugs and corresponding clinical trials from one or more data sources (Firouzbakht, 0008: the data collection component aggregates data for a plurality of pharmaceutical transactions).

Regarding claim 13, the combination discloses each of the limitations of claim 8 as discussed above, and further discloses: 
an act of permitting a user within an interface having one or more input controls (Firouzbakht, 0020: various input devices 136) that permit a user to modify one or more parameters of the clinical trial associated with the particular drug, (Firouzbakht, para 0075, Table 5: showing various inputs, such as cell 8 indicating that a compound is a biologic) and responsive to the one or more modified parameters, determining, for the particular one of the plurality of drugs, a modified likelihood that the clinical trial associated with the particular drug will be successful, (Firouzbakht, para 0076, Table 6: showing the probability predictor, which is based on the input parameters in column G) and identifying, to an entity, a measure of the modified likelihood. (Firouzbakht, para 0076, Table 6: displaying the probability of approval, which is 49%) 

Regarding claim 14, the combination discloses each of the limitations of claim 8 as discussed above, and further discloses: 
an act of permitting a user to select at least one user interface control (Firouzbakht, 0020: various input devices 136 associated with user interface 140) that when selected, causes the interface to modify one or more parameters of the clinical trial associated with the particular drug (Firouzbakht, para 0075, Table 5: showing various inputs, such as cell 8 indicating that a compound is a biologic).

Regarding claim 15, Firouzbakht discloses: 
A non-volatile computer-readable medium encoded with instructions for execution on a computer system, the instructions when executed, provide a system comprising: (0008: a system for predictive analytics including a processor and memory) 
a database (0020: memory subsystem 126) adapted to store a plurality of sets of data relating to clinical trials of a plurality of drugs; (0009: the data include key regression variable data that relates to drug clinical trial phase, compound type, and therapeutic area) 
an analytics engine (0040: predictive analytics engine 102) adapted to determine, a likelihood that the clinical trial associated with the particular drug and a particular indication will be successful; and (0040: identify key regression variables that correlate with an increased probability of obtaining eventual FDA approval, and deals with the approval of one drug compound, see para. 0025) 
an interface (0023: a user interface including output device 140) adapted to identify, to an entity, a measure of the likelihood. 2 (0026: a graphical output of the probability value corresponding to a likelihood of regulatory agency approval match)
Firouzbakht does not explicitly disclose, but Zhou teaches that it is old and well known in the art of healthcare to include evaluating a particular one of the plurality of drugs, (Zhou, 0032: the process is applied to a single drug program).
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Firouzbakht to include evaluating a particular one of the plurality of drugs, as taught by Zhou, because both Firouzbakht and Zhou deal with clinical trials, and Zhou teaches that evaluating a particular drug helps to determine the best drug to manufacture. (Zhou, 0032).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686




	/Victoria P Augustine/               Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that all underlined clauses use conditional language and are given no patentable weight because the claim does not require the use of the limitation due to the conditional language. See MPEP 2114
        2 Examiner notes that all underlined clauses use conditional language and are given no patentable weight because the claim does not require the use of the limitation due to the conditional language. See MPEP 2114